Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of violating the prison disciplinary rules that prohibit inmates from conspiring to introduce drugs into the facility and smuggling. According to the misbehavior report, petitioner and his wife conspired to smuggle heroin into the facility. Notably, petitioner pleaded guilty “with an explanation” to both charges at his tier III disciplinary hearing. Petitioner’s penalty was reduced on his administrative appeal and the determination of guilt was otherwise affirmed. This CPLR article 78 proceeding ensued.
We confirm. Initially, we note that petitioner’s plea of guilty to the charges in the misbehavior report precludes him from challenging the determination of guilt as not supported by substantial evidence (see, Matter of Matos v Goord, 271 AD2d 767; Matter of Vargas v Goord, 253 AD2d 947). In any event, were this issue properly before us, we would find that substantial evidence supports the determination of petitioner’s guilt as to both charges (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Petitioner’s contention that he was coerced into pleading guilty is not supported in the record. We have examined petitioner’s remaining arguments, including his challenge to the modified penalty imposed, and, to the extent they have been preserved for review, find them to be without merit.
Mercure, J. P., Spain, Carpinello, Rose and Lahtinen, JJ., *584concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.